Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 03, 2022

The Court of Appeals hereby passes the following order:

A22A0897. MICHAEL C. WILKIN v. THE STATE.

      In 2017, Michael C. Wilkin pleaded guilty to four counts of aggravated assault
and was sentenced to ten years to serve one. In 2021, Wilkin filed a petition seeking
to be retroactively sentenced as a first offender, which the trial court denied. Wilkin
filed this direct appeal, however, we lack jurisdiction.
       Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once this statutory period expires, as here, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does not
allow.Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls
within the statutory range of punishment, it is not void. See id. Moreover, an appeal
does not lie from the denial of a motion to modify a sentence filed outside the
statutory time period unless the motion raises a colorable claim that the sentence is,
in fact, void. Frazier, 302 Ga. App. at 348. Wilkin argues that he should have been
sentenced as a first offender, but he does not contend that his sentence exceeded the
statutory maximum. See OCGA § 16-5-21 (b) (providing that aggravated assault is
punishable by imprisonment for one to twenty years). Thus, Wilkin has not set forth
a colorable void-sentence claim. Accordingly, this appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/03/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.